


Exhibit 10.3
DANAHER CORPORATION
2007 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Stock Option Agreement (the “Agreement”).


I.
NOTICE OF STOCK OPTION GRANT

Name:
Participant ID:
The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Agreement,
as follows:
Date of Grant
 
 
 
 
 
Exercise Price per Share
 
$
 
 
 
Type of Option
 
Nonstatutory Stock Option
 
 
 
Expiration Date
 
Tenth anniversary of Date of Grant
 
 
 
Vesting Schedule:
 
 
 
 
 
Time-Based Vesting Criteria
 
The time-based vesting criteria will be satisfied with respect to ____% of the
Options on each of the _____________ anniversaries of the Date of Grant.
 
 
 
Performance Objective
 
None







--------------------------------------------------------------------------------






II.
AGREEMENT



1.Grant of Option. The Company hereby grants to the Optionee named in this
Notice of Stock Option Grant (the “Optionee”), an option (the “Option”) to
purchase the number of shares (the “Shares”) set forth in the Notice of Stock
Option Grant, at the exercise price per Share set forth in the Notice of Stock
Option Grant (the “Exercise Price”), and subject to the terms and conditions of
this Agreement and the Plan, which are incorporated herein by reference. Except
as set forth in Section 2(c) below, in the event of a conflict between the terms
and conditions of the Plan and this Agreement, the terms and conditions of the
Plan shall prevail.


2.Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, Options awarded to an Optionee shall not vest until the Optionee
(i) satisfies the performance-based vesting criteria (“Performance Objective”),
if any, applicable to such Options and (ii) continues to be actively employed
with the Company or an Eligible Subsidiary for the periods required to satisfy
the time-based vesting criteria (“Time-Based Vesting Criteria”) applicable to
such Options. The Performance Objective and Time-Based Vesting Criteria
applicable to an Option are collectively referred to as “Vesting Conditions,”
and the earliest date upon which all Vesting Conditions are satisfied is
referred to as the “Vesting Date.” The Vesting Conditions for an Option received
by an Optionee shall be established by the Compensation Committee (the
“Committee”) of the Company’s Board of Directors (or by one or more members of
Company management, if such power has been delegated in accordance with the Plan
and applicable law) and reflected in the account maintained for the Optionee by
an external third party administrator of the Option awards. Further, during any
approved leave of absence (and without limiting the application of any other
rules governing leaves of absence that the Committee may approve from time to
time pursuant to the Plan), to the extent permitted by applicable law the
Committee shall have discretion to provide that the vesting of the Options shall
be frozen as of the first day of the leave and shall not resume until and unless
the Optionee returns to active employment prior to the Expiration Date of the
Options.
(b)    Performance Objective. The Committee shall determine whether the
Performance Objective applicable to an Option has been met, and such
determination shall be final and conclusive. Until the Committee has made such a
determination, the Performance Objective may not be considered to have been
satisfied. Notwithstanding any determination by the Committee that the
Performance Objective has been attained with respect to particular Options, such
Options shall not be considered to have vested unless and until the Optionee has
satisfied the Time-Based Vesting Criteria applicable to such Options.
(c)    Age 65. Notwithstanding anything to the contrary set forth in the Plan,
if the Optionee is employed in the European Economic Area as of the Date of
Grant (“EU Optionee”), (1) the Plan provisions providing that options held by an
optionee upon retirement after age 65 will remain outstanding and continue to
vest and be exercisable until the earlier of the fifth anniversary of retirement
or the expiration of the award shall not apply to any of the Options awarded
pursuant to this Agreement, and (2) with respect to the Options awarded pursuant
to this Agreement, the definition of “Early Retirement” for purposes of the Plan
and this Agreement shall be modified to read as follows: “’Early Retirement’
means an employee voluntarily ceases to be an Employee and the Committee
determines that the cessation constitutes Retirement for purposes of this Plan.
In deciding whether a termination of employment is an Early Retirement, the
Committee need not consider the definition under any other Company benefit
plan.” For the avoidance of doubt, the attainment of age 65 by an EU Optionee
shall confer no rights or benefits with respect to the Options awarded pursuant
to this Agreement, and Section 5(e) of this Agreement shall not apply to Options
granted under this Agreement to an EU Optionee. The parties to this Agreement
expressly acknowledge that this Section 2(c) supersedes any conflicting
provisions in the Plan.
(d)    Fractional Shares. The Company will not issue fractional shares of Common
Stock upon the exercise of an Option. Any fractional share will be rounded up
and issued to the Optionee in a whole share.




--------------------------------------------------------------------------------






3.Exercise of Option.


(a)Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Agreement.


(b)Method and Time of Exercise. This Option shall be exercisable by any method
made available from time to time by the external third party administrator of
the Option awards. An exercise may be made with respect to whole Shares only,
and not for a fraction of a Share. Shares shall not be issued under the Plan
unless the issuance and delivery of such Shares comply with (or are exempt from)
all applicable requirements of law, including (without limitation) the
Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
The Committee may require the Optionee to take any reasonable action in order to
comply with any such rules or regulations. Assuming such compliance, for income
tax purposes the Shares shall be considered transferred to the Optionee on the
date the Option is exercised with respect to such Shares.


(c)Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that the Optionee agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require the Optionee to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Optionee acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.


4.Method of Payment. Unless the Committee consents otherwise, payment of the
aggregate Exercise Price shall be by any of the following, or a combination
thereof, at the election of the Optionee:


(a)cash, delivered to the external third party administrator of the Option
awards in any methodology permitted by such third party administrator;


(b)payment under a cashless exercise program approved by the Company or through
a broker-dealer sale and remittance procedure pursuant to which the Optionee (i)
shall provide written instructions to a licensed broker acceptable to the
Company and acting as agent for the Optionee to effect the immediate sale of
some or all of the purchased Shares and to remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written direction to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or


(c)surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the exercised Shares.


5.Termination of Employment.
(a)    General. In the event the Optionee’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than (1) for any Optionee, death or Early
Retirement, and (2) for an Optionee employed in any country outside the European
Economic Area as of the Date of Grant (“Non-EU Optionee”), Normal Retirement)
whether or not in breach of applicable labor laws, all unvested Options shall be
automatically forfeited by the Optionee as of the date of termination and
Optionee’s right to receive options under the Plan shall also terminate as of
the date of termination. The Committee shall have discretion to determine
whether the Optionee has ceased to be actively employed by (or, if the Optionee
is a consultant or director,




--------------------------------------------------------------------------------




has ceased actively providing services to) the Company or Eligible Subsidiary,
and the effective date on which such active employment (or active
service-providing relationship) terminated. The Optionee’s active
employer-employee or other active service-providing relationship will not be
extended by any notice period mandated under applicable law (e.g., active
employment shall not include a period of “garden leave”, paid administrative
leave or similar period pursuant to applicable law) and in the event of an
Optionee’s termination of employment (whether or not in breach of applicable
labor laws), Optionee’s right to exercise any Option after termination of
employment, if any, shall be measured by the date of termination of active
employment or service and shall not be extended by any notice period mandated
under applicable law. Unless the Committee provides otherwise (1) termination of
the Optionee’s employment will include instances in which the Optionee is
terminated and immediately rehired as an independent contractor, and (2) the
spin‑off, sale, or disposition of the Optionee’s employer from the Company or an
Eligible Subsidiary (whether by transfer of shares, assets or otherwise) such
that the Optionee’s employer no longer constitutes an Eligible Subsidiary will
constitute a termination of employment or service.
(b)    General Termination Rule. In the event the Optionee’s employment with the
Company or an Eligible Subsidiary terminates for any reason (other than (i) in
the case of any Optionee, death, Disability, Early Retirement or Gross
Misconduct, and (ii) in the case of any Non-EU Optionee, Normal Retirement),
whether or not in breach of applicable labor laws, the Optionee shall have a
period of 90 days, commencing with the date the Optionee is no longer actively
employed, to exercise the vested portion of any outstanding Options, subject to
the Expiration Date of the Option. However, if the exercise of an Option
following Optionee’s termination of employment (to the extent such
post-termination exercise is permitted under Section 11(a) of the Plan) is not
covered by an effective registration statement on file with the U.S. Securities
and Exchange Commission, then the Option will terminate upon the later of (i)
thirty (30) days after such exercise becomes covered by an effective
registration statement, or (ii) the end of the original post-termination
exercise period, but in no event may an Option be exercised after the Expiration
Date of the Option.
(c)    Death. Upon Optionee’s death prior to termination of employment, all
unexpired Options shall become fully exercisable and may be exercised for a
period of twelve (12) months thereafter (subject to the Expiration Date of the
Option) by the personal representative of the Optionee’s estate or any other
person to whom the Option is transferred under a will or under the applicable
laws of descent and distribution.
(d)    Disability. In the event the Optionee’s employment with the Company or an
Eligible Subsidiary terminates by reason of the Optionee’s Disability, all
unvested Options shall be automatically forfeited by the Optionee as of the date
of termination and the Optionee shall have until the first anniversary of the
Optionee’s termination of employment for Disability (subject to the Expiration
Date of the Option) to exercise the vested portion of any outstanding Options.
(e)    Normal Retirement. In the event any Non-EU Optionee voluntarily
terminates his or her employment with the Company or an Eligible Subsidiary at
or after reaching age 65, the Non-EU Optionee’s Options shall remain outstanding
and shall continue to vest (as to both the Performance Objective and Time-Based
Vesting Criteria, as applicable) and subject to satisfaction of all applicable
Vesting Conditions may be exercised up until the fifth anniversary of the Normal
Retirement date (or if earlier, up until the Expiration Date of the Option).
(f)    Early Retirement. In the event the Optionee voluntarily terminates his or
her employment with the Company or an Eligible Subsidiary and the Committee
determines that the cessation of Optionee’s employment constitutes Early
Retirement, the Optionee’s Options shall remain outstanding and shall continue
to vest (as to both the Performance Objective and Time-Based Vesting Criteria,
as applicable) and subject to satisfaction of all applicable Vesting Conditions
may be exercised up until the fifth anniversary of the Early Retirement date (or
if earlier, up until the Expiration Date of the Option). The Optionee
acknowledges and agrees that the grant of Early Retirement treatment is in the
sole and absolute discretion of the Committee and that the Committee in its sole
and absolute discretion may grant Early Retirement treatment with respect to
all, a specified portion, or none of the Optionee’s Options.
(g)    Gross Misconduct. If the Optionee’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct, the Optionee’s
unexercised Options shall terminate immediately as of the time of termination,
without consideration. The Optionee acknowledges and agrees that the Optionee’s
termination of




--------------------------------------------------------------------------------




employment shall also be deemed to be a termination of employment by reason of
the Optionee’s Gross Misconduct if, after the Optionee’s employment has
terminated, facts and circumstances are discovered or confirmed by the Company
that would have justified a termination for Gross Misconduct.
(h)    Violation of Post-Employment Covenant. To the extent that any of the
Optionee’s Options remain outstanding under the terms of the Plan or this
Agreement after termination of the Optionee’s employment with the Company or an
Eligible Subsidiary, such Options shall nevertheless expire as of the date the
Optionee violates any covenant not to compete or other post-employment covenant
that exists between the Optionee on the one hand and the Company or any
subsidiary of the Company, on the other hand.
(i)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Optionee’s outstanding Options will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation
of the Options, or the substitution for such Options of any options or grants
covering the stock or securities of a successor employer corporation, or a
parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Options will
continue in the manner and under the terms so provided.


6.Non-Transferability of Option; Term of Option.


(a)Unless the Committee determines otherwise in advance in writing, this Option
may not be transferred in any manner otherwise than by will or by the applicable
laws of descent or distribution and may be exercised during the lifetime of
Optionee only by Optionee and/or by his or her duly appointed guardian. The
terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs and permitted successors and assigns of the Optionee.


(b)Notwithstanding any other term in this Agreement, this Option may be
exercised only prior to the Expiration Date set out in the Notice of Stock
Option Grant, and may be exercised during such term only in accordance with the
Plan and the terms of this Agreement.


7.Amendment of Option or Plan.


(a)The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof. Optionee expressly warrants that he or she
is not accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. The Company’s Board may amend,
modify or terminate the Plan or any Option in any respect at any time; provided,
however, that modifications to this Agreement or the Plan that materially and
adversely affect the Optionee’s rights hereunder can be made only in an express
written contract signed by the Company and the Optionee. Notwithstanding
anything to the contrary in the Plan or this Agreement, the Company reserves the
right to revise this Agreement and Optionee’s rights under outstanding Options
as it deems necessary or advisable, in its sole discretion and without the
consent of the Optionee, (1) upon a Substantial Corporate Change, (2) as
required by law, or (3) to comply with Section 409A of the Internal Revenue Code
of 1986 (“Section 409A”) or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection with this award of
Options.
(b) The Optionee acknowledges and agrees that the Committee may in its sole
discretion reduce or eliminate the Optionee’s unvested Options if the Optionee
changes classification from a full-time employee to a part-time employee.


8.Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Optionee (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance,




--------------------------------------------------------------------------------




payroll tax, payment on account or other tax related items (“Tax Related
Items”), the Optionee acknowledges that the ultimate liability for all Tax
Related Items associated with the Option is and remains the Optionee’s
responsibility and that the Company and the Employer (i) make no representations
or undertakings regarding the treatment of any Tax Related Items in connection
with any aspect of the Option, including, but not limited to, the grant, vesting
or exercise of the Option, the subsequent sale of Shares acquired pursuant to
such exercise and the receipt of any dividends or dividend equivalents; and
(ii) do not commit to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Optionee’s liability for Tax Related Items.
Further, if Optionee has relocated to a different jurisdiction between the date
of grant and the date of any taxable event, Optionee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable event, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer (in its sole
discretion) to satisfy all withholding and payment on account obligations for
Tax Related Items of the Company and/or the Employer. In this regard, the
Optionee authorizes the Company and the Employer, or either of them, in such
entity’s sole discretion, to satisfy the obligations with regard to all Tax
Related Items legally payable by the Optionee (with respect to the Option
granted hereunder as well as any equity awards previously received by the
Optionee under any Company stock plan) by one or a combination of the following:
(i) requiring the Optionee to pay Tax-Related Items in cash with a cashier’s
check or certified check or by wire transfer of immediately available funds;
(ii) withholding cash from the Optionee’s wages or other compensation payable to
the Optionee by the Company and/or the Employer; (iii) accepting from the
Optionee the delivery of unencumbered Shares; (iv) withholding from the proceeds
of a broker-dealer sale and remittance procedure as described in Section 4(b)
above; or (v) withholding in Shares otherwise issuable to the Optionee, provided
that the Company withholds only the amount of Shares necessary to satisfy the
minimum statutory withholding amount (or if there is no minimum statutory
withholding amount, such amount as may be necessary to avoid adverse accounting
treatment) using the Fair Market Value of the Shares on the date of the relevant
taxable event. Optionee shall pay to the Company or the Employer any amount of
Tax Related Items that the Company or the Employer may be required to withhold
as a result of the Optionee’s participation in the Plan or the Optionee’s
purchase of Shares that are not satisfied by any of the means previously
described. For the avoidance of doubt, in no event will the Company and/or the
Employer withhold more than the minimum amount of Tax Related Items required by
law (or if there is no minimum statutory withholding amount, such amount as may
be necessary to avoid adverse accounting treatment), nor shall any Optionee have
the right to require the Company and/or the Employer to withhold more than such
amount. The Company may refuse to honor the exercise and refuse to deliver the
Shares to the Optionee if the Optionee fails to comply with Optionee’s
obligations in connection with the Tax Related Items as described in this
Section.
(b)    Code Section 409A. Payments made pursuant to this Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all Options granted to Optionees who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the Options shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any Options
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its affiliates shall have any liability for
any tax, penalty or interest imposed on the Optionee by Section 409A, and the
Optionee shall have no recourse against the Company or any of its affiliates for
payment of any such tax, penalty or interest imposed by Section 409A.
Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Optionee under this Agreement. For purposes of Section 409A, each “payment” (as
defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A, payments shall be
deemed exempt from the definition of deferred compensation under Section 409A to
the fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Optionee’s “separation from service” (as defined for
purposes of Section




--------------------------------------------------------------------------------




409A)) the “two years/two-times” separation pay exemption of Treasury Regulation
§ 1.409A-1(b)(9)(iii), which are hereby incorporated by reference.
If the Optionee is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its affiliates) as of his
separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Optionee’s separation from service,
or (ii) the Optionee’s date of death; provided, however, that any payments
delayed during this six-month period shall be paid in the aggregate in a lump
sum, without interest, on the first day of the seventh month following the
Optionee’s separation from service.


9.Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Optionee shall not be deemed to be a shareholder or to have any of the rights of
a shareholder with respect to any Shares.


10.No Employment Contract. Nothing in the Plan or this Agreement constitutes an
employment contract between the Company and the Optionee and this Agreement
shall not confer upon the Optionee any right to continuation of employment with
the Company or any of its Subsidiaries, nor shall this Agreement interfere in
any way with the Company’s or any of its Subsidiaries right to terminate the
Optionee’s employment at any time, with or without cause (subject to any
employment agreement an Optionee may otherwise have with the Company or a
Subsidiary thereof and/or applicable law).


11.Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any Options have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Optionee, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether optionees are similarly situated.
No member of the Board and/or the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to this
Agreement.


12.Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the Option for construction
and interpretation.


13.Electronic Delivery.
(a)    If the Optionee executes this Agreement electronically, for the avoidance
of doubt Optionee acknowledges and agrees that his or her execution of this
Agreement electronically (through an on-line system established and maintained
by the Company or a third party designated by the Company, or otherwise) shall
have the same binding legal effect as would execution of this Agreement in paper
form. Optionee acknowledges that upon request of the Company he or she shall
also provide an executed, paper form of this Agreement.
(b)    If the Optionee executes this Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.
(c)    If Optionee executes this Agreement multiple times (for example, if the
Optionee first executes this Agreement in electronic form and subsequently
executes the Agreement in paper form), the Optionee acknowledges and agrees that
(i) no matter how many versions of this Agreement are executed and in whatever
medium, this Agreement only evidences a single grant of Options relating to the
number of Shares set forth in the Notice of Stock Option Grant and (ii) this
Agreement shall be effective as of the earliest execution of this Agreement by
the parties, whether in paper




--------------------------------------------------------------------------------




form or electronically, and the subsequent execution of this Agreement in the
same or a different medium shall in no way impair the binding legal effect of
this Agreement as of the time of original execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Optionee pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Optionee hereby consents to receive such documents
by electronic delivery. At the Optionee’s written request to the Secretary of
the Company, the Company shall provide a paper copy of any document at no cost
to the Optionee.


14. Data Privacy. Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her Data
(as defined below) by and among, as necessary and applicable, the Employer, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the Plan and in the
Company’s Amended 1998 Plan.
Optionee understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social security or insurance number
or other identification number, salary, nationality, and job title, any Common
Stock or directorships held in the Company, and details of the Option or any
other option or other entitlement to Shares, canceled, exercised, vested,
unvested or outstanding in Optionee’s favor, for the purpose of implementing,
administering and managing the Plan and/or the Amended 1998 Plan (“Data”).
Optionee understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan and/or the
Amended 1998 Plan, that these recipients may be located in Optionee’s country or
elsewhere, including outside the European Economic Area, and that the
recipients’ country may have different data privacy laws and protections than
Optionee’s country. Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan
and/or in the Amended 1998 Plan, including any requisite transfer of such Data
as may be required to a broker or other third party with whom Optionee may elect
to deposit any Shares acquired upon exercise of the Option or any other option
or other entitlement to Shares.


Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Optionee understands that Data shall be held as
long as is reasonably necessary to implement, administer and manage his or her
participation in the Plan and/or the Amended 1998 Plan, and he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Optionee understands, however,
that refusing or withdrawing such consent may affect his or her ability to
participate in the Plan and/or the Amended 1998 Plan. In addition, Optionee
understands that the Company and its Subsidiaries have separately implemented
procedures for the handling of Data which the Company believes permits the
Company to use the Data in the manner set forth above notwithstanding Optionee’s
withdrawal of such consent. For more information on the consequences of refusal
to consent or withdrawal of consent, Optionee understands that he or she may
contact his or her local human resources representative.
    
15.Waiver of Right to Jury Trial. Each party, to the fullest extent permitted by
law, waives any right or expectation against the other to trial or adjudication
by a jury of any claim, cause or action arising with respect to the Option or
hereunder, or the rights, duties or liabilities created hereby.


16.Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.




--------------------------------------------------------------------------------






17.Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to this Option,
this Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation shall be
conducted in the courts of New Castle County, or the United States Federal court
for the District of Delaware.


18.Nature of Option. In accepting the Option, Optionee acknowledges and agrees
that:
(a) the award of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, benefits in lieu
of options or other equity awards, even if options have been granted repeatedly
in the past;
(b) all decisions with respect to future equity awards, if any, shall be at the
sole discretion of the Company;
(c) Optionee’s participation in the Plan is voluntary;
(d) the Option is an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and (ii) is outside the scope of Optionee’s employment or service
contract, if any;
(e) the Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any Subsidiary;
(f) the Option and Optionee’s participation in the Plan shall not be interpreted
to form an employment or service contract with the Company or any Subsidiary of
the Company;
(g) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(h) if the Shares do not increase in value, the Option will have no value;
(i) if Optionee exercises the Option and obtains Shares, the value of the Shares
obtained upon exercise may increase or decrease in value, even below the
Exercise Price;
(j) in consideration of the award of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option, or Shares purchased through the exercise of the Option,
resulting from termination of Optionee’s employment or continuous service by the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of applicable labor laws and whether or not later found to be invalid)
and in consideration of the grant of the Option, Optionee irrevocably releases
the Company and any Subsidiary from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing/electronically accepting the
Agreement, Optionee shall be deemed irrevocably to have waived Optionee’s
entitlement to pursue or seek remedy for any such claim;
(k) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Optionee’s participation in the
Plan or Optionee’s acquisition or sale of the underlying Shares; and
(l) Optionee is hereby advised to consult with Optionee’s own personal tax,
legal and financial advisors regarding Optionee’s participation in the Plan
before taking any action related to the Plan.






--------------------------------------------------------------------------------




19.Language. If Optionee has received this Agreement, the Plan or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control, unless otherwise prescribed by applicable law.


20.Addendum. The Option shall be subject to the special terms and provisions (if
any) set forth in the Addendum A to this Agreement for Optionee’s country of
residence. Moreover, if Optionee relocates to one of the countries included in
the Addendum A, the special terms and conditions for such country will apply to
Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in any adverse accounting
expense with respect to the Option. Addendum A constitutes part of this
Agreement. In addition, the Company reserves the right to impose other
requirements on the Option and any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in adverse accounting
expense to the Company, and to require Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
        
21. Recoupment. The Options granted pursuant to this Agreement are subject to
the terms of the Danaher Corporation Recoupment Policy as it exists from time to
time (a copy of the Recoupment Policy as it exists from time to time is
available on Danaher’s internal website) (the “Policy”) if and to the extent
such Policy by its terms applies to the Options, and to the terms required by
applicable law; and the terms of the Policy and such applicable law are
incorporated by reference herein and made a part hereof.
22. Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Optionee regarding certain
events relating to awards that the Optionee may have received or may in the
future receive under the 1998 Plan and/or the Plan, such as notices reminding
Optionee of the vesting or expiration date of certain awards. Optionee
acknowledges and agrees that (1) the Company has no obligation (whether pursuant
to this Agreement or otherwise) to provide any such notices; (2) to the extent
the Company does provide any such notices to Optionee the Company does not
thereby assume any obligation to provide any such notices or other notices; and
(3) the Company, its affiliates and the third party stock plan administrator
have no liability for, and the Optionee has no right whatsoever (whether
pursuant to this Agreement or otherwise) to make any claim against the Company,
any of its affiliates or the third party stock plan administrator based on any
allegations of, damages or harm suffered by the Optionee as a result of the
Company’s failure to provide any such notices or Optionee’s failure to receive
any such notices.


23. Consent and Agreement With Respect to Plans. Optionee (1) acknowledges that
the Plan and the prospectus relating thereto are available to Optionee on the
website maintained by the Company’s third party stock plan administrator; (2)
represents that he or she has read and is familiar with the terms and provisions
thereof, has had an opportunity to obtain the advice of counsel of his or her
choice prior to executing this Agreement and fully understands all provisions of
the Agreement and the Plan; (3) accepts this Option subject to all of the terms
and provisions thereof; (4) consents and agrees to all amendments that have been
made to the Plan since it was adopted in 2007 (and for the avoidance of doubt
consents and agrees to each amended term reflected in the Plan as in effect on
the date of this Agreement), and consents and agrees that all options and
restricted stock units, if any, held by Optionee that were previously granted
under the Plan as it has existed from time to time are now governed by the Plan
as in effect on the date of this Agreement (except to the extent the Committee
has expressly provided that a particular Plan amendment does not apply
retroactively); and (5) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.


In addition, in consideration of the Option and by signing/electronically
accepting this Agreement, the Optionee agrees as follows with respect to any
stock options or restricted stock units held by Optionee that were previously
granted under the Company’s 1998 Stock Option Plan as it has existed from time
to time: the Optionee (1) acknowledges that the Company’s Board of Directors
approved an amended version of the 1998 Stock Option Plan in July 2009 and that
the amended version of the 1998 Stock Option Plan (the “Amended 1998 Plan”) and




--------------------------------------------------------------------------------




the prospectus relating thereto are available to Optionee on the website
maintained by the Company’s third party stock plan administrator; (2) represents
that he or she has read the Amended 1998 Plan and the prospectus relating
thereto and is familiar with the terms and provisions thereof, has had an
opportunity to obtain the advice of counsel of his or her choice and fully
understands all provisions of the Amended 1998 Plan; (3) consents and agrees to
the Amended 1998 Plan (and for the avoidance of doubt consents and agrees to
each amended term reflected in the Amended 1998 Plan); (4) consents and agrees
that all options and restricted stock units, if any, held by Optionee that were
previously granted under the 1998 Stock Option Plan as it has existed from time
to time are now governed by the Amended 1998 Plan as in effect on the date of
this Agreement; and (5) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Amended 1998 Plan. Optionee further agrees to notify the Company upon any
change in his or her residence address.


[If the Agreement is signed in paper form, complete and execute the following:]
PARTICIPANT
 
DANAHER CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
 
 
Title
Residence Address
 
 







--------------------------------------------------------------------------------






ADDENDUM A
This Addendum includes additional terms and conditions that govern the Option
granted to Optionee if Optionee resides in one of the countries listed herein.
Capitalized terms used but not defined herein shall have the same meanings
ascribed to them in the Notice of Stock Option Grant, the Agreement or the Plan.
This Addendum may also include information regarding exchange controls and
certain other issues of which Optionee should be aware with respect to
Optionee’s participation in the Plan. The information is based on the
securities, exchange control and other laws concerning Options in effect as of
April 2014. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Optionee not rely on the information noted
herein as the only source of information relating to the consequences of
Optionee’s participation in the Plan as the information may be out of date at
the time Optionee exercises the Option or sells Shares acquired under the Plan.
In addition, this Addendum is general in nature and may not apply to Optionee’s
particular situation, and the Company is not in a position to assure Optionee of
any particular result. Accordingly, Optionee is strongly advised to seek
appropriate professional advice as to how the relevant laws in Optionee’s
country apply to Optionee’s specific situation.
If Optionee resides in a country but is considered a citizen or resident of
another country for purposes of the country in which Optionee resides, the
information contained in this Addendum may not be applicable to Optionee.
OPTIONEES IN CHINA AND ITALY
Method of Exercise
Optionee acknowledges that due to regulatory requirements, and notwithstanding
any terms or conditions of the Plan or the Agreement to the contrary, Optionees
residing in mainland China and Italy will be restricted to the cashless sell-all
method of exercise with respect to their Options. To complete a cashless
sell-all exercise, Optionee understands that Optionee needs to instruct the
broker to: (i) sell all of the purchased Shares issued upon exercise; (ii) use
the proceeds to pay the Exercise Price, brokerage fees and any applicable
Tax-Related Items; and (iii) remit the balance in cash to Optionee. In the event
of changes in regulatory requirements, the Company reserves the right to
eliminate the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercise, cashless sell-to-cover exercise or any
other method of exercise and payment deemed appropriate by the Company.
OPTIONEES IN ARGENTINA
Securities Law Notice
Optionee understands that neither the grant of the Option nor the purchase of
Shares constitute a public offering as defined by the Law N° 17,811, or any
other Argentine law. The offering of the Option is a private placement. As such,
the offering is not subject to the supervision of any Argentine governmental
authority.
Labor Law Acknowledgement
Any benefits awarded under the Plan accrue no more frequently than on an annual
basis. In addition, Optionee acknowledges that the grant is made by the Company
on behalf of Optionee’s local employer.


Exchange Control Notice


Under current exchange control laws in Argentina, the Optionee is not permitted
to purchase and remit foreign currency out of Argentina for the purpose of
acquiring foreign securities (including Shares). Therefore, Optionee will not be
able to pay the Exercise Price by remitting funds out of Argentina. The Optionee
may pay the Exercise Price with




--------------------------------------------------------------------------------




funds he or she has outside of Argentina or by delivery of irrevocable
instructions to a broker to sell some or all of the Shares subject to the
exercised portion of the Option and deliver promptly to the Company the amount
of sale proceeds to pay the Exercise Price.


If the Optionee transfers proceeds from the sale of Shares or any cash dividends
paid on such Shares into Argentina within 10 days of receipt (i.e., if the
proceeds have not been held in the offshore bank or brokerage account for at
least 10 days prior to transfer), the Optionee will be required to deposit 30%
of the proceeds into a non-interest bearing account in Argentina for 365 days.
The Argentine bank handling the transaction may request certain documentation in
connection with the Optionee’s request to transfer proceeds into Argentina,
including evidence of the sale or dividend payment and proof that no funds were
remitted out of Argentina to acquire the Shares. If the bank determines that the
10-day rule or any other rule or regulation promulgated by the Argentine Central
Bank has not been satisfied, it will require that 30% of the proceeds be placed
in a non-interest bearing dollar denominated mandatory deposit account for a
holding period of 365 days.


Optionee is solely responsible for complying with any exchange control laws that
may apply to the Optionee as a result of participation in the Plan, the exercise
of the Option and/or the transfer of funds in connection with the Option.
Optionee should consult his or her local bank and/or exchange control advisor to
confirm the exchange control rules and required documentation for an transfer of
funds into Argentina.
Foreign Asset Reporting Notice
If Optionee holds Shares as of December 31 of any year, Optionee is required to
report the holding of the Shares on his or her personal tax return for the
relevant year.
OPTIONEES IN AUSTRIA
Exchange Control Notice
If the Optionee holds Shares acquired under the Plan outside of Austria, the
Optionee must submit a report to the Austrian National Bank as follows: (i) on a
quarterly basis if the value of the shares as of any given quarter meets or
exceeds €30,000,000; the deadline for filing the quarterly report is the 15th
day of the month following the end of the respective quarter and (ii) on an
annual basis if the value of the shares as of December 31 meets or exceeds
€5,000,000; the deadline for filing the annual report is January 31 of the
following year.
When the Optionee sells Shares acquired under the Plan, the Optionee may be
required to comply with certain exchange control obligations if the cash
proceeds from the sale are held outside of Austria. If the transaction volume of
all accounts abroad exceeds €3,000,000, the movements and balances of all
accounts must be reported monthly, as of the last day of the month, on or before
the fifteenth day of the following month.
OPTIONEES IN BELGIUM
Terms and Conditions
Options granted to Optionees in Belgium shall not be accepted by Optionee
earlier than the 61st day following the Offer Date. The Offer Date is the date
on which the Company notifies Optionee of the material terms and conditions of
the Option grant. Any acceptance given by Optionee before the 61st day following
the grant date shall be null and void.
Tax Reporting Information
The Optionee is required to report any taxable income attributable to this
Option on his or her annual tax return. The Optionee also is required to report
any security or bank accounts opened and maintained outside of Belgium on his or
her annual tax return.




--------------------------------------------------------------------------------




OPTIONEES IN BRAZIL
Compliance with Law
By accepting the Option, the Optionee acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the exercise of the Option, the receipt of any dividends, and
the sale of Shares acquired under the Plan.
Exchange Control Notice
If the Optionee holds assets and rights outside Brazil with an aggregate value
exceeding US$100,000, he or she will be required to prepare and submit to the
Central Bank of Brazil an annual declaration of such assets and rights,
including: (i) bank deposits; (ii) loans; (iii) financing transactions; (iv)
leases; (v) direct investments; (vi) portfolio investments, including Shares
acquired under the Plan; (vii) financial derivatives investments; and (viii)
other investments, including real estate and other assets. Please note that
foreign individuals holding Brazilian visas are considered Brazilian residents
for purposes of this reporting requirement and must declare at least the assets
held abroad that were acquired subsequent to the date of admittance as a
resident of Brazil. Individuals holding assets and rights outside Brazil valued
at less than US$100,000 are not required to submit a declaration. Please note
that the US$100,000 threshold may be changed annually.
OPTIONEES IN CANADA
Consent to Receive Information in English for Optionees in Quebec
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.
Les parties reconnaissent avoir exigé la rédaction en anglais du présent
Contrat, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaires intentées, directement ou indirectement, relativement à ou suite au
présent Contrat.
Data Privacy
Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Optionee further authorizes the Company and its Subsidiaries and affiliates, and
any stock plan service provider that may be selected by the Company, to assist
with the Plan to disclose and discuss the Plan with their respective advisors.
Optionee further authorizes the Company and its Subsidiaries and affiliates to
record such information and to keep such information in his or her employee
file.
Securities Law Notice
The Optionee is permitted to sell Shares acquired through the Plan through the
designated broker appointed under the Plan, if any (or any other broker
acceptable to the Company), provided the resale of Shares acquired under the
Plan takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the New York
Stock Exchange.
Foreign Assets Reporting Information
The Optionee is required to report any foreign property (including Shares)
annually on Form T1135 (Foreign Income Verification Statement) if the total
value of the Optionee’s foreign property exceeds C$100,000 at any time during
the year. It is not certain if the Option itself constitutes foreign property
that needs to be reported on Form T1135. For the 2013 taxation year, the filing
deadline is July 31, 2014. For 2014 and later, the form must be filed by
April 30th of the following year. It is Optionee's responsibility to comply with
applicable reporting obligations.




--------------------------------------------------------------------------------




OPTIONEES IN CHILE
Exchange Control Notice and Tax Reporting Information
The Optionee must comply with the exchange control and tax reporting
requirements in Chile in connection with the acquisition and sale of Shares
acquired pursuant to the Plan.
If the Optionee pays the Exercise Price in cash or check and remits funds in
excess of US$10,000 out of Chile, the remittance must be made through the Formal
Exchange Market (“FEM,” i.e., a commercial bank or registered foreign exchange
office).
If the Optionee pays the Exercise Price under a cashless exercise program
implemented by the Company in connection with the Plan, and the aggregate value
of the Exercise Price exceeds US$10,000, a report must be filed with the Central
Bank within 10 days of the exercise date.
If the Optionee repatriates to Chile sale proceeds from Shares that were
purchased by funds that were required to be transferred out of Chile through the
FEM or if the amount of sale proceeds repatriated to Chile exceeds US$10,000, he
or she must use the FEM for transferring the proceeds into Chile.
If the Optionee’s aggregate investments held outside of Chile exceed
US$5,000,000 (including the investments made under the Plan), the Optionee must
report the status of such investments annually to the Central Bank, using Annex
3.1 of Chapter XII of the Foreign Exchange Regulations.
If the Optionee holds Shares acquired under the Plan, the Optionee must report
the details of these investments on annual basis to the Chilean Internal Revenue
Service (“CIRS”) by filing Tax Form 1851, “Annual Sworn Statement Regarding
Investments Held Abroad.” Furthermore, if the Optionee wishes to receive credit
against his or her Chilean income taxes for taxes paid abroad, the Optionee must
report the payment of taxes abroad to the CIRS by filing Tax Form 1853, “Annual
Sworn Statement Regarding Credits for Taxes Paid Abroad.” These statements must
be submitted electronically through the CIRS website (www.sii.cl) before March
15 of each year.
Securities Law Notice
Neither the Company nor Shares underlying the Option are registered with the
Chilean Registry of Securities or under the control of the Chilean
Superintendence of Securities.
OPTIONEES IN CHINA
Terms and Conditions - Exchange Control Restrictions Applicable to Optionees who
are PRC Nationals
Optionee understands that, except as otherwise provided herein, his or her
Options can be exercised only by means of the cashless sell-all method, under
which all Shares underlying the option are immediately sold upon exercise.
In addition, Optionee understands and agrees that, pursuant to local exchange
control requirements, Optionee is required to repatriate the cash proceeds from
the cashless sell-all method of exercise of options, (i.e., the sale proceeds
less the Exercise Price and any administrative fees). Optionee agrees that the
Company is authorized to instruct its designated broker to assist with the
immediate sale of such shares (on Optionee’s behalf pursuant to this
authorization), and Optionee expressly authorizes such broker to complete the
sale of such shares. Optionee acknowledges that the Company’s broker is under no
obligation to arrange for the sale of the shares at any particular price. The
Company reserves the right to provide additional methods of exercise depending
on the development of local law.
In addition, Optionee understands and agrees that the cash proceeds from the
exercise of his or her Options, (i.e., the proceeds of the sale of the shares
underlying the Options, less the Exercise Price and any administrative fees)
will be repatriated to China. Optionee further understands that, under local
law, such repatriation of the cash proceeds may be effectuated through a special
foreign exchange control account to be approved by the local foreign exchange
administration, and Optionee hereby consents and agrees that the proceeds from
the sale of Shares acquired under the




--------------------------------------------------------------------------------




Plan, net of the Exercise Price and administrative fees, may be transferred to
such special account prior to being delivered to Optionee. The proceeds, net of
Tax-Related Items, may be paid to Optionee in U.S. Dollars or local currency at
the Company’s discretion. In the event the proceeds are paid to Optionee in U.S.
Dollars, Optionee understands that he or she will be required to set up a U.S.
Dollar bank account in China and provide the bank account details to the
Employer and/or the Company so that the proceeds may be deposited into this
account. In addition, Optionee understands and agrees that Optionee will be
responsible for converting the proceeds into Renminbi Yuan at Optionee’s
expense.
If the proceeds are paid to Optionee in local currency, Optionee agrees to bear
any currency fluctuation risk between the time the shares are sold and the time
the sale proceeds are distributed through any such special exchange account.
Exchange Control Notice Applicable to Optionees in the PRC
Optionee understands that exchange control restrictions may limit Optionee’s
ability to access and/or convert funds received under the Plan, particularly if
these amounts exceed US$50,000. Optionee should confirm the procedures and
requirements for withdrawals and conversions of foreign currency with his or her
local bank prior to option exercise. Optionee agrees to comply with any other
requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in the Peoples’
Republic of China.


Foreign Asset Reporting Information
 
Effective from January 1, 2014, PRC residents are required to report to SAFE
details of their foreign financial assets and liabilities, as well as details of
any economic transactions conducted with non-PRC residents, either directly or
through financial institutions. Under these new rules, Optionee may be subject
to reporting obligations for the Shares or awards acquired under the Plan and
Plan-related transactions. It is Optionee's responsibility to comply with this
reporting obligation and Optionee should consult his/her personal tax advisor in
this regard.
OPTIONEES IN COLOMBIA
Labor Law Acknowledgement The following provision supplements Section 10 of the
Award Agreement:
Optionee acknowledges that pursuant to Article 128 of the Colombian Labor Code,
the Plan and related benefits do not constitute a component of “salary” for any
purpose.
Exchange Control Notice
Investment and assets (such as Shares) held abroad must be registered with the
Central Bank (Banco de la Republica) if the value of Optionee’s aggregate
investments and assets abroad (as of December 31 of the relevant fiscal year)
equals or exceeds US$500,000. In addition, when Optionee sells or otherwise
disposes of any Shares acquired under the Plan, if the investment was registered
with the Central Bank, Optionee must cancel the registration no later than March
31 of the year following the year in which the Shares were sold. If Optionee
does not cancel the registration by the above-mentioned deadline, Optionee will
be subject to a fine.
If funds are remitted from Colombia through an authorized local financial
institution, the authorized financial institution will automatically register
the investment.
If the Optionee does not remit funds through an authorized financial institution
when exercising his or her Option because a partial cashless exercise method is
used (selling only enough Shares to cover the Grant Price and any brokerage
fees), then the Optionee must register the investment him- or herself if the
accumulated financial investments the Optionee holds abroad at the year-end are
equal to or exceed the equivalent of US$500,000. The Optionee must register by
filing a Form No. 11 and submitting it to Señores, Banco de la República, Atn:
Jefe Sección Inversiones, Departamento de Cambios Internacionales, Carrera 7 No.
14 - 18, Bogotá, Colombia by June 30 of the following year.
If the Optionee uses the cashless sell-all method of exercise, then no
registration is required because no funds are remitted from Colombia and no
shares are held abroad.




--------------------------------------------------------------------------------




OPTIONEES IN CZECH REPUBLIC
Exchange Control Notice
The Czech National Bank may require Optionee to fulfill certain notification
duties in relation to the opening and maintenance of a foreign account.
Because exchange control regulations change frequently and without notice,
Optionee should consult his or her personal legal advisor prior to the sale of
Shares to ensure compliance with current regulations. It is Optionee’s
responsibility to comply with Czech exchange control laws, and neither the
Company nor any Parent or Subsidiary will be liable for any resulting fines or
penalties.
OPTIONEES IN DENMARK
Exchange Control Notice
The establishment of an account holding Shares or an account holding cash
outside Denmark must be reported to the Danish Tax Administration. The form
which should be used in this respect may be obtained from a local bank. (Please
note that these obligations are separate from and in addition to the
securities/tax reporting obligations described below.)
Securities/Tax Reporting Notice
If Optionee holds Shares acquired under the Plan in a brokerage account with a
broker or bank outside Denmark, Optionee is required to inform the Danish Tax
Administration about the account. For this purpose, Optionee must file a Form V
(Erklaering V) with the Danish Tax Administration. Both Optionee and the
bank/broker must sign the Declaration V. By signing the Declaration V, the
bank/broker undertakes an obligation, without further request each year and not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the account. In the event that the
applicable broker or bank with which the account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, Optionee acknowledges that he or she is solely responsible
for providing certain details regarding the foreign brokerage account and Shares
deposited therein to the Danish Tax Administration as part of his or her annual
income tax return. By signing the Form V, Optionee authorizes the Danish Tax
Administration to examine the account. A sample of the Form V can be found at
the following website: www.skat.dk.
In addition, if Optionee opens a brokerage account (or a deposit account with a
U.S. bank) for the purpose of holding cash outside Denmark, Optionee is also
required to inform the Danish Tax Administration about this account. To do so,
Optionee must also file a Form K (Erklaering K) with the Danish Tax
Administration. The Form K must be signed both by Optionee and by the applicable
broker or bank where the account is held. By signing the Form K, the broker/bank
undertakes an obligation, without further request each year and not later than
on February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the account. In the event that the applicable
financial institution (broker or bank) with which the account is held, does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Optionee acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account to the Danish Tax Administration as part of Optionee’s annual
income tax return. By signing the Form K, Optionee authorizes the Danish Tax
Administration to examine the account. A sample of Form K can be found at the
following website: www.skat.dk.
OPTIONEES IN FINLAND
There are no country specific provisions.




--------------------------------------------------------------------------------




OPTIONEES IN FRANCE
Consent to Receive Information in English
By accepting the Options, Optionee confirms having read and understood the Plan,
the Notice of Grant, the Agreement and this Addendum, including all terms and
conditions included therein, which were provided in the English language.
Optionee accepts the terms of those documents accordingly.
Consentement afin de Recevoir des Informations en Anglais
En acceptant les Options d'Achat d'Actions, le Bénéficiaire confirme qu’il ou
elle a lu et compris le Plan, la Notification d’Attribution, le Contrat et les
présentes Annexes, en ce compris tous les termes et conditions y relatifs, qui
sont fournis en langue anglaise. Le Bénéficiaire accepte les termes de ces
documents en connaissance de cause.
Exchange Control Notice
If the Optionee holds Shares outside of France or maintains a foreign bank
account, he or she is required to report the maintenance of such to the French
tax authorities when filing his or her annual tax return.
OPTIONEES IN GERMANY
Exchange Control Notice
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In case of payments in connection with
securities (including proceeds realized upon the sale of Shares or the receipt
of dividends), the report must be made by the 5th day of the month following the
month in which the payment was received. Effective from September 2013, the
report must be filed electronically. The form of report (“Allgemeine Meldeportal
Statistik”) can be accessed via the Bundesbank’s website (www.bundesbank.de) and
is available in both German and English. Optionee is responsible for making this
report.
Optionee also must report any receivables or payables or debts in foreign
currency exceeding €5,000,000 on a monthly basis.
OPTIONEES IN HONG KONG


Terms and Conditions


This provision supplements Section 3 of the Agreement:


If, for any reason, the Option vests and becomes exercisable and the Option is
exercised and Shares are issued to the Optionee within six months of the date of
grant, the Optionee agrees that he or she will not dispose of any such Shares
prior to the six-month anniversary of the Date of Grant.
Securities Law Notice
The grant of Options and the Shares issued upon exercise of the Options do not
constitute a public offer of securities and are available only to eligible
Employees.
Please be aware that the contents of the Notice of Grant, the Agreement,
including this Addendum, and the Plan have not been reviewed by any regulatory
authority in Hong Kong. Optionee is advised to exercise caution in relation to
the grant of Options. If Optionee is in any doubt about any of the contents of
this Agreement, including this Addendum, or the Plan, Optionee should obtain
independent professional advice.
OPTIONEES IN HUNGARY
There are no country specific provisions.




--------------------------------------------------------------------------------




OPTIONEES IN INDIA
Exchange Control Notice
To the extent required by law, Optionee must repatriate to India foreign
currency that is due or has accrued (either by way of dividend or sales
proceeds) and convert such amounts to local currency within a reasonable period
of time (but not later than 90 days after receipt). If required by law, Optionee
also must obtain evidence of the repatriation of funds in the form of a foreign
inward remittance certificate (“FIRC”) from the bank where Optionee deposited
the foreign currency and Optionee must deliver a copy of the FIRC to the
Employer.
Because exchange control regulations can change frequently and without notice,
Optionee should consult his or her personal legal advisor before selling Shares
to ensure compliance with current regulations. It is Optionee’s responsibility
to comply with exchange control laws in India, and neither the Company nor the
Employer will be liable for any fines or penalties resulting from Optionee’s
failure to comply with applicable local laws.
Foreign Assets Reporting Information
The Optionee is required to declare foreign bank accounts and any foreign
financial assets (including Shares held outside India) in his or her annual tax
return. It is the Optionee’s responsibility to comply with this reporting
obligation and the Optionee should consult with his or her personal tax advisor
in this regard.
OPTIONEES IN IRELAND
Director Notification
If Optionee is a director, shadow director A shadow director is an individual
who is not on the board of directors of the Company or the Irish Subsidiary or
Affiliate but who has sufficient control so that the board of directors of the
Company or the Irish Subsidiary or Affiliate, as applicable, acts in accordance
with the directions and instructions of the individual. or secretary of an Irish
Subsidiary of the Company, he or she is subject to certain notification
requirements under Section 53 of the Companies Act, 1990. He or she must notify
the Irish Subsidiary or affiliate of the Company in writing within five (5)
business days of receiving or disposing of an interest in the Company (e.g., an
Option, Shares, etc.), or within five (5) business days of becoming aware of the
event giving rise to the notification requirement, or within five (5) business
days of becoming a director, shadow director or secretary if such an interest
exists at that time. This notification requirement also applies to any rights
acquired by Optionee’s spouse or minor children (under the age of 18).
OPTIONEES IN ITALY
Data Privacy
This provision replaces the data privacy section in the Agreement:
Optionee understands that the Company and his or her employer, as the Privacy
Representative of the Company in Italy, may hold certain personal information
about Optionee, including, but not limited to, name, home address and telephone
number, date of birth, social insurance or other identification number, salary,
nationality, job title, any shares of common stock or directorships held in the
Company or its Subsidiaries, affiliates or joint ventures details of all Awards
or any other entitlement to shares of common stock awarded, canceled, vested,
unvested or outstanding in Optionee’s favor, and that the Company and his
employer will process said data and other data lawfully received from a third
party (“Personal Data”) for the exclusive purpose of managing and administering
the Plan and complying with applicable laws, regulations and Community
legislation.
Optionee also understands that providing the Company with Personal Data is
mandatory for compliance with laws and is necessary for the performance of the
Plan and that his denial to provide Personal Data would make it impossible for
the Company to perform its contractual obligations and may affect his ability to
participate in the Plan. The Controller of personal data processing is Danaher
Corporation, with registered offices at 2200 Pennsylvania Avenue, N.W. Suite
800W, Washington, DC 20037.




--------------------------------------------------------------------------------




Optionee understands that Personal Data will not be publicized, but it may be
accessible by Optionee’s employer and within the employer’s organization by its
internal and external personnel in charge of processing, and by the data
processor, if appointed. The updated list of processors and of the subjects to
which Personal Data are communicated will remain available upon request at
Optionee’s employer. Furthermore, Personal Data may be transferred to banks,
other financial institutions or brokers involved in the management and
administration of the Plan. Optionee understands that Personal Data may also be
transferred to the independent registered public accounting firm engaged by the
Company, and also to the legitimate addressees under applicable laws. Optionee
further understands that the Company or its Subsidiaries or affiliates will
transfer Personal Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Optionee’s participation in
the Plan, and that the Company and its Subsidiaries or affiliates may each
further transfer Personal Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to a broker or other third party with whom
he or she may elect to deposit any shares acquired under the Plan or any
proceeds from the sale of such shares. Such recipients may receive, possess,
use, retain and transfer Personal Data in electronic or other form, for the
purposes of implementing, administering and managing Optionee’s participation in
the Plan. Optionee understands that these recipients may be acting as
controllers, processors or persons in charge of processing, as the case may be,
according to applicable privacy laws, and that they may be located in or outside
the European Economic Area, such as in the United States or elsewhere, in
countries that do not provide an adequate level of data protection as intended
under Italian privacy law.
Optionee understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including the transfer of Personal Data abroad,
including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require Optionee’s consent
thereto as the it is necessary to performance of law and contractual obligations
related to implementation, administration and management of the Plan. Optionee
understands that, pursuant to section 7 of the Legislative Decree no. 196/2003,
Optionee has the right at any moment to, including, but not limited to, obtain
confirmation that Personal Data exists or not; access and verify its contents,
origin and accuracy; delete, update, integrate or correct Personal Data; or
block or stop, for legitimate reason, Personal Data processing. To exercise
privacy rights, Optionee should contact his or her employer. Furthermore,
Optionee is aware that Personal Data will not be used for direct marketing
purposes. In addition, Personal Data provided can be reviewed and questions or
complaints can be addressed by contacting Optionee’s employer human resources
department.
Plan Document Acknowledgement
In accepting the Option, Optionee acknowledges that he or she has received a
copy of the Plan and the Agreement and has reviewed the Plan and the Agreement,
including this Addendum, in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement, including this Addendum.
Optionee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Agreement: Tax Obligations;
No Employment Contract; Nature of Grant; Language; Governing Law and Venue; and
the Data Privacy paragraph included in this Addendum.
Exchange Control Notice
The Optionee is required to report in his or her annual tax return: (a) any
transfers of cash or Shares to or from Italy exceeding €10,000; and (b) any
foreign investments or investments held outside of Italy exceeding €10,000, if
such investment (e.g., Options, cash, Shares) may give rise to taxable income in
Italy (this will include reporting any vested Option if the value of the Option
(i.e., the difference between the fair market value of the Shares underlying the
vested Option at the end of the year and the Exercise Price) combined with other
relevant investments exceeds €10,000); and (c) the amount of transfers to and
from Italy which have had an impact during the calendar year on the Optionee’s
foreign investments or investments held outside of Italy. The Optionee is exempt
from the formalities in (a) if the




--------------------------------------------------------------------------------




investments are made through an authorized broker resident in Italy, as the
broker will generally comply with the reporting obligation on the Optionee’s
behalf.
OPTIONEES IN JAPAN
Exchange Control Notice
If the Optionee acquires Shares valued at more than ¥100,000,000 in a single
transaction, the Optionee must file a Securities Acquisition Report with the
Ministry of Finance through the Bank of Japan within 20 days of the purchase of
the shares.
In addition, if the Optionee pays more than ¥30,000,000 in a single transaction
for the purchase of shares when the Optionee exercises the Option, the Optionee
must file a Payment Report with the Ministry of Finance through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements vary depending on whether or not the
relevant payment is made through a bank in Japan.
A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that the Optionee pays upon a one-time
transaction for exercising the Option and purchasing shares exceeds
¥100,000,000, then the Optionee must file both a Payment Report and a Securities
Acquisition Report.
Foreign Assets Reporting Information
The Optionee will be required to report details of any assets held outside of
Japan as of December 31st (including any Shares acquired under the Plan) to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15th each year. The Optionee should consult
with his or her personal tax advisor as to whether the reporting obligation
applies to the Optionee and whether the Optionee will be required to include
details of any outstanding Option or Shares held by the Optionee in the report.
OPTIONEES IN KOREA
Exchange Control Notice
Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares to repatriate the sale proceeds back to Korea within
eighteen months of the sale.
If Optionee remits funds to purchase Shares, the remittance must be “confirmed”
by a foreign exchange bank in Korea. To receive the confirmation, Optionee
should submit the following to the foreign exchange bank: (i) a prescribed form
application; (ii) the Agreement, Notice of Stock Option Gant and any other Plan
documents received; and (iii) certificate of employment with the local employer.
Optionee should check with the bank to determine whether there are any
additional requirements.
OPTIONEES IN MEXICO
Labor Law Acknowledgement
These provisions supplement the labor law acknowledgement contained in the
Agreement:
By accepting the Options, Optionee acknowledges that he or she understands and
agrees that: (i) the Option is not related to the salary and other contractual
benefits granted to Optionee by the Employer; and (ii) any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of employment.
Policy Statement
The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.




--------------------------------------------------------------------------------




The Company, with registered offices at 2200 Pennsylvania Avenue, NW, Suite
800W, Washington, D.C., 20037, United States of America, is solely responsible
for the administration of the Plan and participation in the Plan and, in
Optionee’ case, the acquisition of Shares does not, in any way establish an
employment relationship between Optionee and the Company since Optionee is
participating in the Plan on a wholly commercial basis and the sole employer is
the Subsidiary employing Optionee, as applicable, nor does it establish any
rights between Optionee and the Employer.
Plan Document Acknowledgment
By accepting the Option grant, Optionee acknowledges that he or she has received
copies of the Plan, has reviewed the Plan and the Agreement in their entirety
and fully understands and accepts all provisions of the Plan and the Agreement.
In addition, by signing the Agreement, Optionee further acknowledges that he or
she has read and specifically and expressly approves the terms and conditions in
the Nature of Grant, Section 18 of the Agreement, in which the following is
clearly described and established: (i) participation in the Plan does not
constitute an acquired right; (ii) the Plan and participation in the Plan is
offered by the Company on a wholly discretionary basis; (iii) participation in
the Plan is voluntary; and (iv) the Company and its Subsidiaries are not
responsible for any decrease in the value of the Shares underlying the Option.
Finally, Optionee hereby declares that he or she does not reserve any action or
right to bring any claim against the Company for any compensation or damages as
a result of participation in the Plan and therefore grants a full and broad
release to the Employer and the Company and its Subsidiaries with respect to any
claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral
Estas disposiciones complementan el reconocimiento de la ley laboral contenida
en el Acuerdo:
Por medio de la aceptación de la Opción, quien tiene la opción manifiesta que
entiende y acuerda que: (i) la Opción no se encuentra relacionada con el salario
ni con otras prestaciones contractuales concedidas al que tiene la opción por
parte del patrón; y (ii) cualquier modificación del Plan o su terminación no
constituye un cambio o desmejora en los términos y condiciones de empleo.
Declaración de Política
La invitación por parte de la Compañía bajo el Plan es unilateral y discrecional
y, por lo tanto, la Compañía se reserva el derecho absoluto de modificar y
discontinuar el mismo en cualquier momento, sin ninguna responsabilidad.
La Compañía, con oficinas registradas ubicadas en 2200 Pennsylvania Avenue, NW,
Suite 800W, Washington, D.C., 20037, United States of America, es la única
responsable de la administración del Plan y de la participación en el mismo y,
en el caso del que tiene la opción, la adquisición de Acciones no establece de
forma alguna, una relación de trabajo entre el que tiene la opción y la
Compañía, ya que la participación en el Plan por parte del que tiene la opción
es completamente comercial y el único patrón es la Subsidiaria que esta
contratando al que tiene la opción, en caso de ser aplicable, así como tampoco
establece ningún derecho entre el que tiene la opción y el patrón.
Reconocimiento del Plan de Documentos
Por medio de la aceptación de la Opción, el que tiene la opción reconoce que ha
recibido copias del Plan, que el mismo ha sido revisado al igual que la
totalidad del Acuerdo y, que ha entendido y aceptado las disposiciones
contenidas en el Plan y en el Acuerdo.
Adicionalmente, al firmar el Acuerdo, el que tiene la opción reconoce que ha
leído, y que aprueba específica y expresamente los términos y condiciones
contenidos en la Naturaleza del Otorgamiento, Apartado 15 del Acuerdo, sección
en la cual se encuentra claramente descrito y establecido lo siguiente: (i) la
participación en el Plan no




--------------------------------------------------------------------------------




constituye un derecho adquirido; (ii) el Plan y la participación en el mismo es
ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, así como sus
Subsidiarias no son responsables por cualquier detrimento en el valor de las
Acciones en relación con la Opción.
Finalmente, por medio de la presente quien tiene la opción declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón, así como a la Compañía, a sus Subsidiarias con respecto a cualquier
demanda que pudiera originarse en virtud del Plan.
OPTIONEES IN THE NETHERLANDS
Labor Law Acknowledgment
By accepting the Option, Optionee acknowledges that: (i) the Option is intended
as an incentive for the Optionee to remain employed with the Employer and is not
intended as remuneration for labor performed; and (ii) the Option is not
intended to replace any pension rights or compensation.
Securities Law Notice
Optionee should be aware of the Dutch insider-trading rules, which may impact
the sale of Shares issued upon exercise of the Option. In particular, Optionee
may be prohibited from effectuating certain transactions if he or she has inside
information about the Company.
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
"insider information" related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. "Inside
information" is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of the Company or an affiliate
in the Netherlands who has inside information as described herein.
Given the broad scope of the definition of inside information, an Optionee
working at an affiliate in the Netherlands may have inside information and,
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when he or she has such inside information.
If Optionee is uncertain whether the insider-trading rules apply to him or her,
then the Optionee should consult with his or her personal legal advisor.
OPTIONEES IN NEW ZEALAND
Securities Law Notice
In compliance with New Zealand securities laws, the Optionee is hereby notified
that the following information is available for review in connection with the
offer to purchase Shares under the Plan:
(i)
the Agreement, including this Appendix, which together with the Plan sets forth
the terms and conditions of participation in the Plan;

(ii)
a copy of the Company’s most recent annual return (i.e., Form 10-K) and most
recent financial reports; and

(iii)
a copy of the Plan and a description of the Plan (the “Description”) (i.e., the
Company’s Form S-8 Plan Prospectus under the U.S. Securities Act of 1933, as
amended); the Company will provide any attachments or documents incorporated by
reference into the Description upon written request.

The Optionee may request copies of the documents described above by contacting
Danaher’s corporate legal department using the contact details provided on
www.mydanaher.com. The documents incorporated by reference into the Description
are updated periodically. The Optionee understands that should he or she request
copies of the documents




--------------------------------------------------------------------------------




incorporated by reference into the Description, the Company will provide the
Optionee with the most recent documents incorporated by reference.
Warning Statement
Optionee is being offered an Option to purchase Shares in the Company. Exercise
of the Option will give Optionee a stake in the ownership of the Company. The
Shares are currently listed on the New York Stock Exchange. This means that
Optionee can sell Shares on the New York Stock Exchange if there are buyers for
it. If Optionee sells the Shares, the price Optionee gets may vary depending on
factors such as the financial condition of the Company. Optionee may receive
less than the full amount paid for the Shares. Optionee could receive a return
if the Company becomes more valuable, and Optionee may also receive dividends,
if the Company decides to pay them. If the Company runs into financial
difficulties and is wound up, shareholders will only be paid after all other
creditors have been paid, resulting in Optionee losing some or all of the money
Optionee invested.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This requires those offering
financial products to have disclosure information that is important for
investors to make an informed decision.
The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, Optionee may not be given all of the
information usually required. Optionee will also have fewer other legal
protections for this investment.
Ask questions, read all documents carefully, and seek independent financial
advice before committing to this investment.
OPTIONEES IN NORWAY
There are no country specific provisions.
OPTIONEES IN POLAND
Exchange Control Notice
Polish residents holding foreign securities (including Shares) abroad must
report information to the National Bank of Poland on transactions and balances
of the securities deposited in such accounts if the value of such transactions
or balances (calculated individually or together with other assets or
liabilities held abroad) exceeds PLN 7,000,000. If required, the reports are due
on a quarterly basis. Polish residents are also required to transfer funds
through a bank account in Poland if the transferred amount in any single
transaction exceeds a specified threshold (currently €15,000). Further, upon the
request of a Polish bank, Polish residents are required to inform the bank about
all foreign exchange transactions performed through such bank. Optionee should
maintain evidence of such foreign exchange transactions for five years, in case
of a request for their production by the National Bank of Poland.
OPTIONEES IN ROMANIA
Exchange Control Notice
If Optionee deposits the proceeds from the sale of Shares issued to him or her
at exercise and settlement of the Shares in a bank account in Romania, Optionee
may be required to provide the Romanian bank with appropriate documentation
explaining the source of the funds.
Optionee should consult his or her personal advisor to determine whether
Optionee will be required to submit such documentation to the Romanian bank.




--------------------------------------------------------------------------------




OPTIONEES IN RUSSIA
Exchange Control Notice
If Optionee remits funds out of Russia to purchase Shares, the funds must be
remitted from a foreign currency account in Optionee’s name at an authorized
bank in Russia. This requirement does not apply if Optionee uses a cashless
exercise such that all or part of the shares subject to the Option will be sold
immediately upon exercise and the proceeds of sale remitted to the Company to
cover the Option Exercise Price for the purchased shares and any withholding
taxes because, in this case, there is no remittance of funds out of Russia.
Regardless of what method of exercise is used to purchase Shares, Optionee must
repatriate the proceeds from the sale of shares and any dividends received in
relation to the shares to Russia within a reasonably short period after receipt.
The sale proceeds and any dividends received must be initially credited to
Optionee through a foreign currency account opened in Optionee’s name at an
authorized bank in Russia. After the funds are initially received in Russia,
they may be further remitted to a foreign bank subject to the following
limitations: (i) the foreign account may be opened only for individuals; (ii)
the foreign account may not be used for business activities; (iii) the Russian
tax authorities must be given notice about the opening/closing of each foreign
account within one month of the account opening/closing; and (iv) the Russian
tax authorities must be given notice of the account balances of such foreign
accounts as of the beginning of each calendar year.
Securities Law Notice
Optionee acknowledges that the Agreement, the grant of the Option, the Plan and
all other materials Optionee may receive regarding participation in the Plan do
not constitute advertising or an offering of securities in Russia. The issuance
of securities pursuant to the Plan has not and will not be registered in Russia
and therefore, the securities described in any Plan-related documents may not be
used for offering or public circulation in Russia.
Optionee acknowledges that he or she may hold Shares issued upon exercise of the
Option in Optionee’s account with the Company’s third party administrator in the
U.S. However, in no event will Shares issued to Optionee under the Plan be
delivered to Optionee in Russia.
Optionee is not permitted to sell shares acquired under the Plan directly to a
Russian legal entity or resident.


Data Privacy. This data privacy consent replaces the data privacy section of the
Agreement:
1.
Purposes for processing of the Personal Data
1.
Цели обработки Персональных данных
 
 
 
 
1.1.
Granting to the Optionee restricted share units or rights to purchase shares of
common stock.
1.1.
Предоставление Субъектам персональных данных ограниченных прав на акции (RSU)
или прав покупки обыкновенных акций.
 
 
 
 
1.2.
Compliance with the effective Russian Federation laws;
1.2.
Соблюдение действующего законодательства Российской Федерации;
 
 
 
 
2.
The Optionee hereby grants consent to
2.
Субъект персональных данных настоящим
processing of the personal data listed below
дает согласие на обработку перечисленных ниже персональных данных
 
 
 
 





--------------------------------------------------------------------------------




2.1.
Last name, first name, patronymic, year, month, date and place of birth, gender,
age, address, citizenship, information on education, contact details (home
address(es), direct office, home and mobile telephone numbers, e-mail address,
etc.), photographs;
2.1.
Фамилия, имя, отчество, год, месяц, дата и место рождения, пол, возраст, адрес,
гражданство, сведения об образовании, контактная информация (домашний(е)
адрес(а), номера прямого офисного, домашнего и мобильного телефонов, адрес
электронной почты и др.), фотографии;
 
 
 
 
2.2.
Information contained in personal identification documents (including passport
details), tax identification number and number of the State Pension Insurance
Certificate, including photocopies of passports, visas, work permits, drivers
licenses, other personal documents;
2.2.
Сведения, содержащиеся в документах, удостоверяющих личность, в том числе
паспортные данные, ИНН и номер страхового свидетельства государственного
пенсионного страхования, в том числе фотокопии паспортов, виз, разрешений на
работу, водительских удостоверений, других личных документов;
 
 
 
 
2.3.
Information on employment, including the list of duties, information on the
current and former employers, information on promotions, disciplinary sanctions,
transfer to other position / work, etc.;
2.3.
Информация о трудовой деятельности, включая должностные обязанности, информация
о текущем и прежних работодателях, сведения о повышениях, дисциплинарных
взысканиях, переводах на другую должность/работу, и т.д.;
 
 
 
 
2.4.
Information on the Optionee’s salary amount, information on salary changes, on
participation in employer benefit plans and programs, on bonuses paid, etc.;
2.4.
Информация о размере заработной платы Субъекта персональных данных, данные об
изменении заработной платы, об участии в премиальных системах и программах
Работодателя, информация о выплаченных премиях, и т.д.;
 
 
 
 
2.5.
Information on work time, including hours scheduled for work per week and hours
actually worked;
2.5.
Сведения о рабочем времени, включая нормальную продолжительность рабочего
времени в неделю и количество фактически отработанного рабочего времени;
 
 
 
 
2.6.
Information on potential membership of certain categories of employees having
rights for guarantees and benefits in accordance with the Russian Federation
Labor Code and other effective legislation;
2.6.
Сведения о принадлежности к определенным категориям работников, которым
предоставляются гарантии и льготы в соответствии с Трудовым кодексом Российской
Федерации и иным действующим законодательством;
 
 
 
 
2.7.
Information on the Optionee’s tax status (exempt, tax resident status, etc.);
2.7.
Информация о налоговом статусе Субъекта персональных данных (освобождение от
уплаты налогов, является ли налоговым резидентом и т.д.);
 
 
 
 
2.8.
Information on shares of Common Stock or directorships held by the Optionee,
details of all awards or any other entitlement to shares of Common Stock
awarded, cancelled, exercised, vested, unvested or outstanding;
2.8.
Информация об обыкновенных акциях или членстве в совете директоров Субъекта
персональных данных, обо всех программах вознаграждения или иных правах на
получение обыкновенных акций, которые были предоставлены, аннулированы,
исполнены, погашены, непогашены или подлежат выплате.
 
 
 
 





--------------------------------------------------------------------------------




2.9.
Any other information, which may become necessary to the Company in connection
with the purposes specified in Clause 3 above.
2.9.
Любые иные данные, которые могут потребоваться Операторам в связи с
осуществлением целей, указанных в п. 3 выше.
 
 
 
 
the “Personal Data”
далее – «Персональные данные»
 
 
 
 
3.1.
The Optionee hereby consents to
3.1.
Субъект персональных данных настоящим
performing the following operations with the Personal Data:
дает согласие на совершение с Персональными данными перечисленных ниже действий:
 
 
 
 
3.1.1
processing of the Personal Data, including collection, systematization,
accumulation, storage, verification (renewal, modification), use, dissemination
(including transfer), impersonalizing, blockage, destruction;
3.1.1.
обработка Персональных данных, включая сбор, систематизацию, накопление,
хранение, уточнение (обновление, изменение), использование, распространение (в
том числе передача), обезличивание, блокирование, уничтожение персональных
данных;
 
 
 
 
3.1.2
transborder transfer of the Personal Data to îperators located on the territory
of foreign states. The Optionee hereby confirms that he was notified of the fact
that the recipients of the Personal Data may be located in foreign states that
do not ensure adequate protection of rights of personal data subjects;
3.1.2.
трансграничная передача Персональных данных операторам на территории любых
иностранных государств. Субъект персональных данных настоящим подтверждает, что
он был уведомлен о том, что получатели Персональных данных могут находиться в
иностранных государствах, не обеспечивающих адекватной защиты прав субъектов
персональных данных;
 
 
 
 
3.1.3
including Personal Data into generally accessible sources of personal data
(including directories, address books and other), placing Personal Data on the
Company’s web-sites on the Internet.
3.1.3.
включение Персональных данных в общедоступные источники персональных данных (в
том числе справочники, адресные книги и т.п.), размещение Персональных данных на
сайтах Операторов в сети Интернет.
 
 
 
 
3.2.
General description of the data processing
3.2.
Общее описание используемых
methods used by the Company
Оператором(ами) способов обработки персональных данных
 
 
3.2.1.
When processing the Personal Data, the
3.2.1.
При обработке Персональных данных
Company undertakes the necessary organizational and technical measures for
protecting the Personal Data from unlawful or accidental access to them, from
destruction, change, blockage, copying, dissemination of Personal Data, as well
as from other unlawful actions. 
Операторы принимают необходимые организационные и технические меры для защиты
Персональных данных от неправомерного или случайного доступа к ним, уничтожения,
изменения, блокирования, копирования, распространения Персональных данных, а
также от иных неправомерных действий.
 
 
 
 
3.2.2.
Processing of the Personal Data by the
3.2.2.
Обработка Персональных данных





--------------------------------------------------------------------------------




Company shall be performed using the data processing methods that ensure
confidentiality of the Personal Data, except where: (1) Personal Data is
impersonalized; and (2) in relation to publicly available Personal Data; and in
compliance with the established requirements to ensuring the security of
personal data, the requirements to the tangible media of biometric personal data
and to the technologies for storage of such data outside personal data
information systems in accordance with the effective legislation.
Операторами осуществляется при помощи способов, обеспечивающих
конфиденциальность таких данных, за исключением следующих случаев: (1) в случае
обезличивания Персональных данных; (2) в отношении общедоступных Персональных
данных; и при соблюдении установленных требований к обеспечению безопасности
персональных данных, требований к материальным носителям биометрических
персональных данных и технологиям хранения таких данных вне информационных
систем персональных данных в соответствии с действующим законодательством.
 
 
 
 
4.
Term, revocation procedure
4.
Срок, порядок отзыва
 
 
 
 
This Statement of Consent is valid for an indefinite term. The Optionee may
revoke this consent by sending to Company a written notice at least ninety (90)
days in advance of the proposed consent revocation date. The Optionee agrees
that during the specified notice period the Company is not obliged to cease
processing of personal data or to destroy the personal data of the Optionee.
Настоящее согласие действует в течение неопределенного срока. Субъект
персональных данных может отозвать настоящее согласие путем направления
Оператору(ам) письменного(ых) уведомления(ий) не менее чем за 90 (девяносто)
дней до предполагаемой даты отзыва настоящего согласия. Субъект персональных
данных соглашается на то, что в течение указанного срока Оператор(ы) не
обязан(ы) прекращать обработку персональных данных и уничтожать персональные
данные Субъекта персональных данных.

OPTIONEES IN SINGAPORE
Securities Law Notice
The grant of the Option is being made on a private basis and is, therefore,
exempt from registration in Singapore.
The Optionee should be aware of the Singapore insider trading rules, which may
impact the acquisition or disposal of Shares or rights to Shares (e.g., Options)
under the Plan. Under the Singapore insider trading rules, the Optionee is
prohibited from acquiring or selling Shares or rights to Shares when in
possession of information which is not generally available and which the
Optionee knows or should know will have a material effect on the price of Shares
once such information is generally available.
Director Notification
If Optionee is a director of a Singapore Subsidiary of the Company, Optionee
must notify the Singapore Subsidiary in writing within two business days of
Optionee receiving or disposing of an interest (e.g., Options, Shares) in the
Company or any Subsidiary or within two days of becoming a director if such an
interest exists at the time. This notification alert also applies to an
associate director of the Singapore Subsidiary and to a shadow director of the
Singapore Subsidiary (i.e., an individual who is not on the board of directors
of the Singapore Subsidiary but who has sufficient control so that the board of
directors of the Singapore Subsidiary acts in accordance with the “directions
and instructions” of the individual).
OPTIONEES IN SLOVAK REPUBLIC
Foreign Assets Reporting Information
If the Optionee permanently resides in the Slovak Republic and, apart from being
employed, carries on business activities as an independent entrepreneur (in
Slovakian, podnikatel), the Optionee will be obligated to report his or her
foreign assets (including any foreign securities) to the National Bank of
Slovakia (provided that the value of the foreign




--------------------------------------------------------------------------------




assets exceeds an amount of €2,000,000). These reports must be submitted on a
monthly basis by the 15th day of the respective calendar month, as well as on a
quarterly basis by the 15th day of the calendar month following the respective
calendar quarter, using notification form DEV (NBS) 1-12, which may be found at
the National Bank of Slovakia’s website at www.nbs.sk.
OPTIONEES IN SLOVENIA
There are no country-specific provisions.


OPTIONEES IN SOUTH AFRICA
Withholding Taxes. The following provision supplements Section 8(a) of the
Agreement.
By accepting the Option, the Optionee agrees to notify the Employer of the
amount of any gain realized upon exercise of the Option. If the Optionee fails
to advise the Employer of the gain realized upon exercise of the Option, he or
she may be liable for a fine. The Optionee will be responsible for paying any
difference between the actual tax liability and the amount withheld.
Tax Clearance Certificate for Cash Exercises. If the Optionee exercises the
Option by a cash purchase exercise, the Optionee is required to obtain and
provide to the Employer, or any third party designated by the Employer or the
Company, a Tax Clearance Certificate (with respect to Foreign Investments)
bearing the official stamp and signature of the Exchange Control Department of
the South African Revenue Service (“SARS”). The Optionee must renew this Tax
Clearance Certificate each twelve (12) months or in such other period as may be
required by the SARS.
If the Optionee exercises the Option by a cashless exercise whereby no funds are
remitted offshore for the purchase of shares, he or she is not required to
obtain a Tax Clearance Certificate.
Exchange Control Notice
Under current South African exchange control policy, if the Optionee is a South
African resident, he or she may invest a maximum of ZAR5,000,000 per annum in
offshore investments, including in Shares. The first ZAR1,000,000 annual
discretionary allowance requires no prior authorization. The next ZAR4,000,000
requires tax clearance. This limit does not apply to non‑resident employees. It
is the Optionee’s responsibility to ensure that he or she does not exceed this
limit and obtains the necessary tax clearance for remittances exceeding
ZAR1,000,000. This limit is a cumulative allowance; therefore, the Optionee’s
ability to remit funds for the exercise of an Option will be reduced if the
Optionee’s foreign investment limit is utilized to make a transfer of funds
offshore that is unrelated to the Option. If the ZAR5,000,000 limit will be
exceeded as a result of an Option exercise, the Optionee may still exercise the
Option and participate in the Plan, however the Optionee will be required to
immediately sell the Shares underlying the exercised Option and repatriate the
proceeds to South Africa. If the ZAR5,000,000 limit is not exceeded, the
Optionee will not be required to immediately repatriate the sale proceeds to
South Africa.
The Optionee is solely responsible for complying with applicable South African
exchange control regulations. Since the exchange control regulations change
frequently and without notice, the Optionee should consult his or her legal
advisor prior to the acquisition or sale of Shares under the Plan to ensure
compliance with current regulations. As noted, it is the Optionee’s
responsibility to comply with South African exchange control laws, and neither
the Company nor the Employer will be liable for any fines or penalties resulting
from failure to comply with applicable laws.
OPTIONEES IN SPAIN
Vesting Schedule
This provision supplements Section 2(a) of the Agreement.




--------------------------------------------------------------------------------




The Optionee understands and agrees that, as a condition of the grant of the
Option, upon the date that the Optionee ceases to be a Service Provider for any
reason (including the reasons listed below), all Options that have not yet
vested (or that do not become vested as a result of the Optionee’s death) shall
be forfeited.
In particular, the Optionee understands and agrees that any Options that have
not yet vested (or that do not become vested as a result of the Optionee’s
death) as of the date that the Optionee is no longer actively providing services
shall be forfeited without entitlement to the underlying Shares or to any amount
of indemnification in the event of the Optionee ceasing to be a Service Provider
by reason of, but not limited to, resignation, retirement, disciplinary
dismissal adjudged to be with cause, disciplinary dismissal adjudged or
recognized to be without cause, individual or collective dismissal on objective
grounds, whether adjudged or recognized to be with or without cause, material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, Article 50 of the
Workers’ Statute, unilateral withdrawal by the Employer and under Article 10.3
of the Royal Decree 1382/1985.
Nature of Plan
This provision supplements Section 18 of the Agreement. In accepting the grant,
Optionee acknowledges that he or she consents to participation in the Plan and
has received a copy of the Plan.
Optionee understands that the Company, in its sole discretion, has unilaterally
and gratuitously decided to grant Options under the Plan to individuals who may
be Employees of the Company or a Subsidiary throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
Subsidiary on an ongoing basis. Consequently, Optionee understands that the
Option is granted on the assumption and condition that the Option and the Shares
issued upon exercise of the Option shall not become a part of any employment
contract (either with the Company or a Subsidiary) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, Optionee understands that the grant of
the Option would not be made to Optionee but for the assumptions and conditions
referred to above; thus, Optionee acknowledges and freely accepts that should
any or all of the assumptions be mistaken or should any of the conditions not be
met for any reason, then any Option grant shall be null and void.
Exchange Control Notice
When receiving foreign currency payments derived from the ownership of Shares
(i.e., as a result of the sale of the Shares), Optionee must inform the
financial institution receiving the payment, the basis upon which such payment
is made. Optionee will need to provide the institution with the following
information: (i) his or her name, address, and fiscal identification number;
(ii) the name and corporate domicile of Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) additional information that may be required.
If Optionee wishes to import the ownership title of the Shares (i.e., share
certificates) into Spain, he or she must declare the importation of such
securities to the Dirección General de Política Comercial e Inversiones
Exteriores.
To participate in the Plan, Optionee must comply with exchange control
regulations in Spain that require that the purchase of Shares be declared for
statistical purposes. If a Spanish financial institution executes the
transaction, the institution will automatically make the declaration on
Optionee’s behalf; otherwise, it is Optionee’s responsibility to make the
declaration. In addition, Optionee must file a declaration of ownership of
foreign securities each January.
Translations of the Agreement and this Addendum in Spanish can be provided to
Optionee upon request.
Se le facilitará una traducción al castellano de la documentación del incentivo
(Award) si así lo solicitase.
Effective January 1, 2013, Optionee will be required to declare to the Bank of
Spain any securities accounts (including brokerage accounts held abroad), as
well as the Shares held, depending on the amount of the transactions during the
relevant year or the balances in such accounts as of December 31 of the relevant
year.




--------------------------------------------------------------------------------




Foreign Assets Reporting Notice
Effective January 1, 2013, there is a reporting requirement for assets or rights
deposited or held outside of Spain (including Shares acquired under the Plan or
cash proceeds from the sale of Shares acquired under the Plan) if the value of
such right or assets exceeds €50,000 on an individual basis. This new obligation
applies to rights and assets held as of December 31 and requires that
information on such rights and assets be included in your tax return filed with
the Spanish tax authorities the following year.
OPTIONEES IN SWEDEN
There are no country specific provisions.
OPTIONEES IN SWITZERLAND
Securities Law Notice
The grant of Options is considered a private offering in Switzerland and is
therefore not subject to securities registration in Switzerland.
OPTIONEES IN TAIWAN
Exchange Control Notice
Optionees may acquire foreign currency, and remit the same out of Taiwan, up to
US$5 million per year without justification. When remitting funds for the
purchase of Shares pursuant to the Plan, such remittances should be made through
an authorized foreign exchange bank. In addition, if Optionee remits TWD$500,000
or more in a single transaction, he or she must submit a Foreign Exchange
Transaction Form to the remitting bank. If the transaction amount is US$500,000
or more in a single transaction, Optionee also must provide supporting
documentation to the satisfaction of the remitting bank.
OPTIONEES IN THAILAND
Exchange Control Notice
Optionee must immediately repatriate the proceeds from the sale of Shares and
any cash dividends received in relation to the Shares to Thailand and convert
the funds to Thai Baht within 360 days of receipt. If the repatriated amount is
US$20,000 or more, Optionee must report the inward remittance by submitting the
Foreign Exchange Transaction Form to an authorized agent, i.e., a commercial
bank authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency.
OPTIONEES IN TURKEY
Securities Law Notice
Under Turkish law, the Optionee is not permitted to sell Shares acquired under
the Plan in Turkey. The Shares are currently traded on the New York Stock
Exchange, which is located outside of Turkey and the Shares may be sold through
this exchange.
Exchange Control Notice
The Optionee may be required to engage a Turkish financial intermediary to
assist with the cash exercise of an Option or the sale of Shares acquired under
the Plan. To the extent a Turkish financial intermediary is required in
connection with the Option exercise or the sale of any Shares acquired upon
exercise of the Option, the Optionee is solely responsible for engaging such
Turkish financial intermediary. The Optionee should consult his or her personal
legal advisor prior to the exercise of Option or any sale of Shares to ensure
compliance with the current requirements.




--------------------------------------------------------------------------------




OPTIONEES IN UNITED ARAB EMIRATES
Securities Law Notice
Participation in the Plan is being offered only to selected Optionees and is in
the nature of providing equity incentives to Optionees in the United Arab
Emirates. The Plan and the Award Agreement are intended for distribution only to
such Optionees and must not be delivered to, or relied on by, any other person.
Prospective purchasers of the securities offered should conduct their own due
diligence on the securities. If Optionee does not understand the contents of the
Plan and the Award Agreement, Optionee should consult an authorized financial
adviser. The Emirates Securities and Commodities Authority has no responsibility
for reviewing or verifying any documents in connection with the Plan. Neither
the Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Award Agreement nor taken steps to verify the
information set out therein, and have no responsibility for such documents.
OPTIONEES IN THE UNITED KINGDOM
The following replaces Section 8(a) of the Agreement in its entirety:
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing Optionee (the “Employer”) take with respect to any or all income tax,
primary and secondary Class 1 National Insurance contributions, payroll tax or
other tax-related withholding attributable to or payable in connection with or
pursuant to the grant, vesting, exercise, release or assignment of any Option
(the “Tax-Related Items”), Optionee acknowledges that the ultimate liability for
all Tax Related Items associated with the Option is and remains Optionee’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate Optionee’s liability for Tax Related Items. Further, if Optionee
has relocated to a different jurisdiction between the date of grant and the date
of any taxable event, Optionee acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
As a condition of the issuance of Shares upon exercise of the Option, the
Company and/or the Employer shall be entitled to withhold and Optionee agrees to
pay, or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy, all obligations of the Company and/or the Employer to
account to HM Revenue & Customs (“HMRC”) for any Tax-Related Items. In this
regard, Optionee authorizes the Company and/or the Employer, in its sole
discretion and to the extent permitted under local law, to satisfy the
obligations with regard to all Tax Related Items legally payable by Optionee by
one or a combination of the following: (i) require Optionee to pay Tax-Related
Items in cash with a cashier’s check or certified check; (ii) withholding cash
from Optionee’s wages or other compensation payable to Optionee by the Company
and/or the Employer; (iii) withholding from the proceeds of a broker-dealer sale
and remittance procedure as described in Section 4(b) above; or (iv) withholding
in Shares otherwise issuable to Optionee, provided that the Company withholds
only the amount of Shares necessary to satisfy the minimum statutory withholding
amount or such other amount as may be necessary to avoid adverse accounting
treatment using the Fair Market Value of the Shares on the date of the relevant
taxable event.
Optionee shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the event giving rise to the Tax-Related Items (the “Chargeable
Event”) that cannot be satisfied by the means previously described. If payment
or withholding is not made within 90 days of the Chargeable Event, or, if the
Chargeable Event occurs on or after April 6, 2014, within 90 days after the end
of the UK tax year in which the Chargeable Event occurs, or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), Optionee agrees that the amount of any uncollected
Tax-Related Items shall (assuming Optionee is not a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended)), constitute a loan owed by
Optionee to the Employer, effective on the Due Date. Optionee agrees that the
loan will bear interest at the then-current HMRC Official Rate and it will be
immediately due and repayable, and the Company and/or the Employer may recover
it at any time thereafter by any of the means referred to above. If any of the
foregoing methods of collection




--------------------------------------------------------------------------------




are not allowed under applicable laws or if Optionee fails to comply with
Optionee’s obligations in connection with the Tax-Related Items as described in
this Section, the Company may refuse to deliver the Shares acquired under the
Plan.








